 1                               UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
     UNITED STATES OF AMERICA,                         )
 4                                                     )
                           Plaintiff,                  )     Case No.: 2:16-cr-00265-GMN-CWH-6
 5
            vs.                                        )
 6                                                     )                      ORDER
                                                       )
 7   ERNESTO MANUEL GONZALEZ,                          )
                                                       )
 8                         Defendant.                  )
 9                                                     )
                                                       )
10
11          Pending before the Court is the Report and Recommendation of the Honorable United

12   States Magistrate Carl W. Hoffman, (ECF No. 1376), which states that Defendant Ernesto
13   Manuel Gonzalez’s Motion to Suppress Cell Site Location Information (CSLI) and Text

14   Message Content Under the Fourth Amendment and 18 U.S.C. § 2703(c)(1)(A) and § 2703(a)
15   & (b), (ECF No. 804), should be denied.
16          A party may file specific written objections to the findings and recommendations of a

17   United States Magistrate Judge made pursuant to Local Rule IB 1-4. 28 U.S.C. § 636(b)(1)(B);
18   D. Nev. R. IB 3-2. Upon the filing of such objections, the Court must make a de novo
19   determination of those portions to which objections are made. Id. The Court may accept, reject,

20   or modify, in whole or in part, the findings or recommendations made by the Magistrate Judge.
21   28 U.S.C. § 636(b)(1); D. Nev. IB 3-2(b). Where a party fails to object, however, the Court is
22   not required to conduct “any review at all . . . of any issue that is not the subject of an

23   objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth Circuit has recognized
24   that a district court is not required to review a magistrate judge’s report and recommendation
25   where no objections have been filed. See, e.g., United States v. Reyna–Tapia, 328 F.3d 1114,


                                                  Page 1 of 2
 1   1122 (9th Cir. 2003).
 2         Here, no objections were filed, and the deadline to do so has passed.
 3         Accordingly,
 4         IT IS HEREBY ORDERED that the Report and Recommendation, (ECF No. 1376), is
 5   ACCEPTED and ADOPTED in full.
 6         IT IS FURTHER ORDERED that Defendant Gonzalez’s Motion to Suppress Cell
 7   Site Location Information (CSLI) and Text Message Content Under the Fourth Amendment
 8   and 18 U.S.C. § 2703(c)(1)(A) and § 2703(a) & (b), (ECF No. 804), is DENIED.
 9         DATED this ___
                       26 day of December, 2018.

10
11                                               ___________________________________
                                                 Gloria M. Navarro, Chief Judge
12                                               United States District Court
13
14
15
16
17
18
19
20
21
22
23
24
25


                                               Page 2 of 2
